976 So. 2d 657 (2008)
Lazaro NAVARRO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-154.
District Court of Appeal of Florida, Third District.
March 12, 2008.
*658 Mercado & Rengel and Alexandra I. Rengel, for appellant.
Bill McCollum, Attorney General, and Jerome Smiley, Jr., Assistant Attorney General, for appellee.
Before COPE, GREEN, and RAMIREZ, JJ.
PER CURIAM.
Lazaro Navarro appeals an order revoking his probation and sentencing him to life imprisonment. We affirm the revocation of probation.
The appellant argues, and we agree, that there is some ambiguity in the sentencing order, and the sentencing order should be clarified. In the sentencing proceeding the trial court indicated a willingness to revisit the sentence if defendant-appellant Navarro and the State reached an agreement regarding the defendant's pending substantive case. This suggests that the trial court anticipated having an opportunity to revisit the sentence subsequently. However, after this appeal was pending, the State nolle prossed the defendant's substantive case. As it appears the trial court anticipated revisiting this sentence subsequent to its imposition, our affirmance is without prejudice to the defendant to file an appropriate motion for reduction or modification of sentence under Florida Rule of Criminal Procedure 3.800(c). See generally Abreu v. State, 660 So. 2d 703 (Fla.1995).
Affirmed.